COX, Judge
(concurring):
As I read Chief Judge Everett’s opinion, it stands for two basic propositions of law regarding appointment of court members. Proposition one is that members may be selected on the basis of sex, race, religion, or rank if the convening authority “is seeking in good faith to assure that the court-martial panel is representative of the military population.” 27 M.J. 242, 249. This rule is consistent with the view that I expressed in United States v. McClain, 22 M.J. 124 (CMA 1986). “The deliberate selection ... of a certain class of servicepersons for the purpose of increasing the severity of the sentence is wrong.” Id. at 133. The same rationale applies to the selection of members who may be more likely to convict.
In any event, anyone who believes that women are more likely to empathize with the victim of a sex crime is purely speculating. My experience as a trial judge with jury members who are women has led me to the realization that they are no more biased for or against the victims or the accused than are men. The sex of the juror is an irrelevant factor, as is the sex of the victim. It is the quality of the Government’s evidence and the defenses in response which are important. Women should be selected for the same reasons that men are, because of their “age, education, training, experience, length of service, and judicial temperament,” and for no other reasons. Art. 25(d)(2), Uniform Code of Military Justice, 10 U.S.C. § 825(d)(2).
The second proposition of law is “that the trial counsel, being a partisan advocate, can play no part in the selection of court members.” United States v. Marsh, 21 M.J. 445, 447 (CMA), cert. denied, 479 U.S. 1016, 107 S.Ct. 666, 93 L.Ed.2d 719 (1986). That rule was violated here.
Judge Sullivan has criticized Chief Judge Everett and me for our “tortuous interpre*252tations of Article 41(b),” United States v. Carter, 25 M.J. 471, 479 (CMA 1988), and perhaps he is right. But if this case does not prove one of my basic premises, that “[t]he Government has the functional equivalent of an unlimited number of peremptory challenges,” id. at 478, nothing ever will.
The irony of the case is that this issue would never have been uncovered if the legal clerk had not been taking a college course from the civilian defense counsel. I hope and I believe that this staff judge advocate and this convening authority would have been mortified if they had been aware of the cavalier and disrespectful manner by which the court members were being nominated. I know that young judge advocate officers love witty exchanges, practical jokes, and a sense of the macabre in their humor; and normally little if any significance should be given use of terms like “hardcore” to categorize a potential court member. However, the selection process is not a “game” and is no place to use pejorative terms to describe potential members.
Those responsible for nominating court members should reflect upon the importance of this task. It is a solemn and awesome responsibility and not one to be taken lightly or frivolously. It is a responsibility that Congress has entrusted to convening authorities and has not required some other method of selection, such as random choice. Even so, it is the most vulnerable aspect of the court-martial system; the easiest for critics to attack. A fair and impartial court-martial is the most fundamental protection that an accused servicemember has from unfounded or unprovable charges. There is a duty to nominate only fair and impartial members.
Because it is impossible to determine whether any prejudice resulted, I join in reversing this conviction.